           Case 1:21-cv-01417-EJD Document 11 Filed 09/07/21 Page 1 of 3




           In the United States Court of Federal Claims
                                          No. 21-1417C
                                   (Filed: September 7, 2021)

*************************************
                                    *
ELIZABETH B. COREY,                 *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************

                                ORDER DISMISSING CASE

        On May 28, 2021, Plaintiff Elizabeth B. Corey, proceeding pro se, 1 filed a Complaint
alleging series of violent attacks (“sexual assault,” “chokeholds” and “waterboarding”) at the
hands of the United States Government, and that she performed vital U.S. Government services
“sav[ing] lives,” such as finding Osama Bin Laden and “intercept[ing] … Russian KGB Kremlin
lines to set up [a] nuclear attack on US during pandemic.” See Complaint (“Compl.”), ECF No.
1 at 2. Ms. Corey’s Complaint references three “codes” – Code 300, Code 302 and Code 303 –
which appear to refer to this Court’s Nature-of-Suit Codes for General Jurisdiction Cases. Id. at
1. Ms. Corey thereby seeks $120 million in damages. Id. at 1, 3.

       On June 14, 2021, Ms. Corey filed a Motion to Appoint Counsel. 2 ECF No. 7. On July
12, 2021, Ms. Corey filed a Motion to Amend her Complaint, additionally alleging, in part, that
she has been “targeted by Oathkeepers” and requesting a total of $300 or $400 million3 in
damages. ECF No. 8 at 7.

       1
          Ms. Corey also filed an application to proceed in forma pauperis (“ifp”) on May 28,
2021. See ECF No. 2. The Court GRANTS the Motion for the limited purpose of the
jurisdictional inquiry.
       2
         In certain viable cases, the Court of Federal Claims may grant a plaintiff’s Motion to
Appoint Counsel; however, plaintiffs before this Court have no fundamental right to the
assistance of Counsel. See Lariscey v. United States, 861 F.2d 1267, 1270-71 (citing Lassiter v.
Dep’t of Soc. Servs., 452 U.S. 18, 26-27 (1981)). In light of this opinion dismissing the
Complaint for lack of jurisdiction, the Court denies the Motion.
       3
        The Amended Complaint specifically states, “I need to adjust my request for myself --
$300 million HSA[,] $100 million Cash, Savings.” ECF No. 8 at 7.
                                                1
            Case 1:21-cv-01417-EJD Document 11 Filed 09/07/21 Page 2 of 3




        In response, on July 23, 2021, Defendant United States filed a Motion to Dismiss
pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims (“RCFC”)
for lack of subject matter jurisdiction. ECF No. 9 at 1.

      On August 9, 2021, Ms. Corey filed a Response (“Motion to Answer”) to the
Government’s Motion to Dismiss, in which she states an unwillingness to “discuss
TSC/Classified info.” See ECF No. 10 at 1. The Government did not file a reply.

       I.       Discussion

        Ms. Corey has filed this claim pro se. See ECF No. 2. While pro se litigants are
generally held to “less stringent standards” than those of a licensed attorney, Haines v. Kerner,
404 U.S. 519, 520-21 (1972), such leniency does not relieve Ms. Corey, as plaintiff, of her
burden to establish this Court’s jurisdiction over her claim. See Trusted Integration Inc. v.
United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011); Henke v. United States, 60 F. 3d 795, 799
(Fed. Cir. 1995). Also, “[t]he fact that [a plaintiff] acted pro se in the drafting of [a] complaint
may explain its ambiguities, but it does not excuse its failures, if such there be.” Henke, 60 F.3d
at 799. Accordingly, a pro se plaintiff is not excused from the burden of meeting the Court’s
jurisdictional requirements. Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir.
1987).

        Pursuant to the Tucker Act, 28 U.S.C. § 1491(a)(1) (2018), this Court has jurisdiction
over statutory, regulatory, and contractual claims against the United States. If the Court finds
jurisdiction lacking despite accepting a plaintiff’s factual assertions as true and drawing all
reasonable inferences in her favor, the claim must be dismissed. Trusted Integration, 659 F.3d at
1163; RCFC 12(h)(3).

        The wrongful actions Ms. Corey alleges in her Complaint against the United States
(“sexual assault,” “chokeholds” and “waterboarding”) purportedly stem from U.S. federal
agencies. See Compl. at 2 (ECF No. 1 at 2). These allegations are torts, and this Court does not
have jurisdiction for cases sounding in tort. See 28 U.S.C. § 1491(a)(1) (2018). Ms. Corey’s
Complaint also fails to allege any express or implied-in-fact contract with the United States for
any services she contends to have provided to U.S. agencies, and which could possibly trigger
the jurisdiction of this Court. Id.

       Therefore, despite the required deference due to Ms. Corey’s pro se status, the Complaint
must be dismissed for lack of jurisdiction.

       II.      Conclusion

        For the reasons stated above, Defendant’s Motion to Dismiss is GRANTED. The Clerk
is directed to dismiss the case and enter judgment accordingly.

       IT IS SO ORDERED.
                                                                     s/Edward J. Damich__
                                                                     EDWARD J. DAMICH

                                                 2
Case 1:21-cv-01417-EJD Document 11 Filed 09/07/21 Page 3 of 3




                                             Senior Judge




                              3
